Citation Nr: 1437164	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1976 to April 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO declined to reopen the Veteran's claim for service connection for right knee disability.  The Veteran filed a notice of disagreement (NOD) in September 2006.  A statement of the case (SOC) was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) in November 2007. 

In March 2010, the Board reopened the Veteran's claim, and remanded the reopened claim to the RO, via the Appeals Management Center in Washington, DC, for additional action.  After accomplishing some action, the RO/AMC denied the claim for service connection on the merits (as reflected in a June 2014 supplemental statement of the case (SSOC)), and returned the matter to the Board for further appellate consideration.  

The Board notes that the Veteran has been incarcerated since 1999.

In addition to the paper claims file, the Veteran has paperless, electronic records located in Virtual VA and the Veterans Benefits Management System (VBMS).  While the VBMS file contains a March 2014 statement from the Veteran, the Virtual VA file does not contain any documents that are not already associated with the paper claims file.

For reasons expressed below, the matter on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action on this claim is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  

The Veteran contends that in late 1976, early 1977, he sustained a right knee injury in service, for which he underwent surgery at the base hospital in Ft. Sill, Oklahoma.  Furthermore, in support of his service connection claim, the Veteran submitted a note from Dr. T. F. at the Correctional Training Facility (CTF) in Soledad, who opined that the Veteran's degenerative arthritis was as likely as not the direct result from the knee injury he received while he was in service.      

As noted above, the Board remanded this claim in March 2010.  In the remand, the Board noted that there were no Ft. Sill base hospital records in the Veteran's service treatment records (STRs).  The Board also noted that the Veteran's STRs did not show that in March 1977, while he was in Germany, he was injured, and that the injury required suturing of the right lower extremity at the anterior of right leg at proximal tibia (although it was noted that the records of treatment he received for his knee in Germany had been sought, but were unavailable).  The Board also noted that there was conflicting evidence as to whether the Veteran indeed had arthritis of the right knee because an April 2006 MRI interpretation by Dr. S. P. at Salinas Valley Radiologists noted normal bilateral knees.  

In addition to the above, the Board also noted that the records from CTF Soledad prison were incomplete.  Specifically, the Board noted that a May 2006 treatment record noted that the Veteran had internal derangement of the right knee and that the physician was awaiting the MRI results; however, the medical evidence from Soledad in the record did not include an MRI report.  

In light of the above, the Board requested that the AOJ obtain the missing records, to include the Ft. Sill treatment/surgery records, records from any and all providers from which the Veteran received treatment for his knee, and an explanation from Dr. T. F. at CTF in Soledad with regard to the basis of his positive nexus opinion.  After accomplishing such development, the Board directed the AOJ to arrange for an orthopedist to review the Veteran's claim file and opine whether it is at least as likely as not that the Veteran had a current right knee disability that was related to an event, injury, or disease in service.  The Board also requested that the orthopedist specifically "address the September 2006 opinion of J. F., M.D. (and any further explanation provided by Dr. J. F. pursuant to the request above.)"

Pursuant to the Board's remand, a Dr. M. F., from Valley Health Resources, issued a two-page letter on the question with regard to the Veteran's right knee disability.  However, contrary to the Board's remand directives, instead of providing an opinion to the Board's questions in the remand, Dr. M. F. posed his own questions, and stated that "[g]iven all of these unanswered questions combined with the lack of a physical examination and direct history from the veteran, [he was] unable to provide an opinion as to whether or not the current right knee condition was related to any prior injury in the military ...."            

The Board notes that one of the questions posed by Dr. M. F. was with regard to the September 2006 positive nexus opinion provided by Dr. T. F. at CTF in Soledad.  In his question, Dr. M. F. asked whether the September 2006 statement by Dr. J. F., to which the Board refers, is the same statement that is actually provided by Dr. T. F. since he could not locate a statement by a physician with initials J. F.   

The Board acknowledges that there was an inadvertent typographical error in the March 2010 remand, which referred to the physician at CTF Soledad as J. F., rather than T. F.  The correct initials of the physician at CTF Soledad, who provided the September 2006 positive nexus opinion is T. F., not J. F.  Nonetheless, instead of providing an opinion with respect to the questions posed by the Board in its March 2010 remand, Dr. M. F. posed his own questions, thereby failing to comply with the remand instructions, and necessitating another remand to obtain the etiology opinion previously sought.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

Prior to obtaining further medical opinion in this matter, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The AOJ should solicit from Dr. T.F. of Soledad Prison further explanation of the rationale underlying his opinion. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all evidence added to the record since the last adjudication. 

Accordingly, this matter is hereby REMANDED for the following actions:
1.  Ask the Veteran to identify the providers of any and all evaluation and/or treatment he received for right knee disability after his discharge from service.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of private treatment/evaluations (to specifically include the providers of the treatment he received following his motorcycle accident in 1984, and additional records from Soledad).  

Secure for association with the claims file the complete clinical records from all sources identified.  (To specifically include complete outstanding records of evaluations and treatment he received at Soledad, specifically including the report of any initial evaluation of the knee prior to the diagnostic studies in April 2006, any updated treatment records since September 2006, and any MRI reports; and the complete records of the treatment the Veteran received following his 1984 motorcycle accident).  If any provider does not respond to the request for records of treatment identified, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.

2.  Secure the appropriate release from the Veteran and solicit, from Dr. T. F. of Soledad Prison, an explanation of the rationale for his statement that the Veteran has degenerative arthritis of the right knee (in light of normal X-ray findings) and the rationale for his opinion that the Veteran's degenerative arthritis is related to an injury in service.  Specifically, he should identify the evidence supporting his underlying premise that the Veteran sustained a right knee injury in service, and his conclusion that the current right knee disability is related to such injury (rather than to an intervening post-service event/injury).

3.  After all records and/or responses from each contacted entity are received, arrange for an orthopedist to review the Veteran's claims file and offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current right knee disability that is related to an event, injury, or disease in service. 

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

In rendering the requested opinion, the physician should specifically consider and discuss all pertinent evidence-to include the September 2006 opinion of Dr. T. F. (and any further explanation provided by Dr. T. F. pursuant to the above request). 

Complete, clearly stated rationale for the conclusion(s) reached must be provided.

4.  To help avoid a further remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

